 
blmnlogov3.jpg [blmnlogov3.jpg]
EXHIBIT 10.3



July 29, 2016


David Schmidt


Dear Dave,


This letter agreement confirms the verbal promotion extended to you to be
Bloomin’ Brands, Inc. (the “Company”) Executive Vice President, President,
Bonefish Grill® reporting to Liz Smith, Chief Executive Officer. Your start date
is July 29, 2016. The terms of your employment will be:


You will be employed by a subsidiary of the Company (the “Employer”) and will be
paid an annual base salary of $400,000 payable in equal bi-weekly installments.


You will be eligible to participate in the Company’s annual bonus program at a
target bonus of 85% of your base salary based on both Company performance
against objectives as set forth in the Company bonus program and individual
performance. Your bonus payout for the 2016 fiscal year will be prorated based
on your time in each job at the respective targets, through the end of the
fiscal year, provided that you remain employed by the Employer through the
payout date. Your bonus will be based on the Bonefish Grill concept multiplier
for the entire 2016 fiscal year.
 
You will remain eligible for the 2016 annual long-term incentive grant. In
addition, you will be eligible for the 2017 annual long-term incentive grant.
Per the current plan, you may be eligible for a target up to 100% of your base
salary, which will be subject to company and individual performance.


The Company will issue you a one-time grant of 100,000 stock options and a
one-time grant of 25,000 restricted stock units. Both grants will have standard
vesting of four years contingent on continued employment with the Company or the
Employer. All grants are subject to the terms of our 2016 Equity Plan (the
“Plan”) and our standard award agreement. Our standard equity agreement includes
a “double trigger” provision to protect you in the event of a change-in-control.
The details of the Plan and the form of grant agreement will be provided to you
separately.


You will be eligible to participate in the following benefits as applicable and
in accordance with the terms of Company policy:


•
Medical Benefits Plan

•
Annual Executive Medical Check-Up

•
Salaried Short-Term Disability Insurance

•
Salaried Long-Term Disability Insurance

•
Company Paid Group Term Life Insurance

•
Company Paid Accidental Death and Dismemberment

•
Dental Benefits Plan

•
Vision Benefits Plan

•
Non-Qualified Deferred Compensation Plan

•
Comp Meal Benefit Program

In the ordinary course of business, pay and benefit plans continue to evolve as
business needs and laws change. To the extent the Company or the Employer
determines it to be necessary or desirable to change


bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]




or eliminate any of the plans or programs in which you participate, such changes
will apply to you as they do to other similarly situated employees.


As a condition of your employment, please note the following:


While it is our sincere hope and belief that our relationship will be mutually
beneficial, the Company and the Employer do not offer employment for a specified
term. Any statements made to you in this letter and in meetings should not be
construed in any manner as a proposed contract for any such term. Both you and
the Employer may terminate employment at any time, with or without prior notice,
for any or no reason, and with or without cause.


As a further condition of your employment you agree to the following:


Restrictive Covenant - Non-competition


1.    During Employment. You will devote one hundred percent (100%) of your full
business time, attention, energies, and effort to the business affairs of the
Employer and the Company. Except with the prior written consent of the Employer,
during your employment with the Company or the Employer, you shall not,
individually or jointly with others, directly or indirectly, whether for your
own account or for that of any other person or entity, engage in or own or hold
any ownership interest in any person or entity engaged in a full service
restaurant business, and you shall not act as an officer, director, employee,
partner, independent contractor, consultant, principal, agent, proprietor or in
any other capacity for, nor lend any assistance (financial or otherwise) or
cooperation to, any such person or entity. You shall not serve on the board of
directors or advisory committee of any other company without the prior consent
of the Employer, which consent shall not be unreasonably withheld.


2.    Post Term. Commencing on termination your employment with the Employer,
you shall not, individually or jointly with others, directly or indirectly,
whether for your own account or for that of any other person or entity, engage
in or own or hold any ownership interest in any person or entity engaged in a
full table service restaurant business and that is located or intended to be
located anywhere within a radius of thirty (30) miles of any full table service
restaurant owned or operated by the Company, the Employer, their subsidiaries,
franchisees or affiliates, or any affiliates of any of the foregoing, or any
proposed full table service restaurant to be owned or operated by any of the
foregoing, and you shall not act as an officer, director, employee, partner,
independent contractor, consultant, principal, agent, proprietor or in any other
capacity for, nor lend any assistance (financial or otherwise) or cooperation
to, any such person or entity for the time period specified below:


a)    If your employment with Employer ends for any other reason other than your
voluntary resignation, then for a continuous period equal to the period of time
used for calculating the amount of severance paid to you upon termination, if
any; or


(b)     If your employment with the Employer ends as a result of your voluntary
resignation or termination by the Employer for Cause (as defined on Schedule 1),
for a continuous period of one (1) year.
 


bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]




For purposes of this Non-competition clause, restaurants owned or operated by
the Company or the Employer shall include all restaurants owned or operated by
the Company, the Employer, their subsidiaries, franchisees
or affiliates and any successor entity to the Company, the Employer, their
subsidiaries, franchisees or affiliates, and any entity in which the Company or
the Employer, its subsidiaries or any of their affiliates has an interest,
including but not limited to, an interest as a franchisor. The term “proposed
restaurant” shall include all locations for which the Company, the Employer, or
their franchisees or affiliates is conducting active, bona fide negotiations to
secure a fee or leasehold interest with the intention of establishing a
restaurant thereon.
3.    Limitation. It shall not be a violation of this Non-competition clause for
Employee to own a one percent (1%) or smaller interest in any corporation
required to file periodic reports with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended, or successor
statute.
Restrictive Covenant - Non-disclosure; Non-solicitation; Non-piracy
4.    Except in the performance of your duties hereunder, at no time during your
employment with the Company or the Employer, or at any time thereafter, shall
you, individually or jointly with others, for your benefit of or for the benefit
of any third party, publish, disclose, use or authorize anyone else to publish,
disclose or use any secret or confidential material or information relating to
any aspect of the business or operations of the Employer, the Company or any of
their affiliates, including, without limitation, any secret or confidential
information relating to the business, customers, trade or industrial practices,
trade secrets, technology, recipes, product specifications, restaurant operating
techniques and procedures, marketing techniques and procedures, financial data,
processes, vendors and other information or know-how of the Employer, the
Company or any of their affiliates, except (i) to the extent required by law,
regulation or valid subpoena, or (ii) to the extent that such information or
material becomes publicly known or available through no fault of your own.
5.    Moreover, during your employment with the Employer and for two (2) years
thereafter, except as is the result of a broad solicitation that is not
targeting employees of the Employer, the Company or any of their franchisees or
affiliates, you shall not offer employment to, or hire, any employee of the
Employer, the Company or any of their franchisees or affiliates, or otherwise
directly or indirectly solicit or induce any employee of the Employer, the
Company or any of their franchisees or affiliates to terminate his or her
employment with the Employer, the Company or any of their franchisees or
affiliates; nor shall you act as an officer, director, employee, partner,
independent contractor, consultant, principal, agent, proprietor, owner or part
owner, or in any other capacity, of or for any person or entity that solicits or
otherwise induces any employee of the Employer, the Company or any of their
franchisees or affiliates to terminate his or her employment with the Employer,
the Company or any of their franchisees or affiliates.


Restrictive Covenant - Company and Employer Property: Duty to Return


6.    All Employer and Company property and assets, including but not limited to
products, recipes, product specifications, training materials,employee selection
and testing materials, marketing and advertising materials, special event,
charitable and community activity materials, customer correspondence, internal
memoranda, products and designs, sales information, project files, price lists,
customer and vendor lists, prospectus reports, customer or vendor information,
sales literature, territory printouts, call books, notebooks, textbooks, and all
other like information or products, including but not limited to all copies,
duplications, replications,and derivatives of such information or products,now
in your possession or acquired by you while


bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]




in the employ of the Employer shall be the exclusive property of the Employer
and shall be returned to the Employer no later than the date of your last day of
work with the Employer.


Restrictive Covenant - Inventions, Ideas, Processes, and Designs


7.    All inventions, ideas, recipes, processes, programs, software and designs
(including all improvements) related to the business of the Employer or the
Company shall be disclosed in writing promptly to the Employer, and shall be the
sole and exclusive property of the Employer, if either (i) conceived, made or
used by you during the course of the your employment with the Employer (whether
or not actually conceived during regular business hours) or (ii) made or used by
you for a period of six (6) months subsequent to the termination or expiration
of such employment. Any invention, idea, recipe, process, program, software or
design (including an improvement) shall be deemed “related to the business of
the Employer or the Company” if (i) it was made with equipment, facilities or
confidential information of the Employer or the Company, (ii) results from work
performed by you for the Employer or the Company or (iii) pertains to the
current business or demonstrably anticipated research or development work of the
Employer or the Company. You shall cooperate with the Employer and its attorneys
in the preparation of patent and copyright applications for such developments
and, upon request, shall promptly assign all such inventions, ideas, recipes,
processes and designs to the Employer. The decision to file for patent or
copyright protection or to maintain such development as a trade secret shall be
in the sole discretion of the Employer, and you shall be bound by such decision.
You shall provide, on the back of this Agreement, a complete list of all
inventions, ideas, recipes, processes and designs if any, patented or
unpatented, copyrighted or non-copyrighted, including a brief description, that
you made or conceived prior to your employment with the Employer, and that,
therefore, are excluded from the scope of the employment with the Employer.


The restrictive covenants contained in this agreement are given and made by you
to induce the Employer to employ you and to enter into this Agreement with you,
and you hereby acknowledge that employment with the Employer is sufficient
consideration for these restrictive covenants. The restrictive covenants shall
be construed as agreements independent of any other provision in this Agreement,
and the existence of any claim or cause of action you may have against the
Employer or the Company, whether predicated upon this Agreement or otherwise,
shall not constitute a defense to the enforcement of any restrictive covenant.
The refusal or failure of the Employer or the Company to enforce any restrictive
covenant of this agreement (or any similar agreement) against any other
employee, agent, or independent contractor, for any reason, shall not constitute
a defense to the enforcement by the Employer or the Company of any such
restrictive covenant, nor shall it give rise to any claim or cause of action by
you against the Employer or the Company.


You agree that a breach of any of the restrictive covenants contained in this
agreement will cause irreparable injury to the Employer and the Company for
which the remedy at law will be inadequate and would be difficult to ascertain
and therefore, in the event of the breach or threatened breach of any such
covenants, the Employer and the Company shall be entitled, in addition to any
other rights and remedies it may have at law or in equity, to obtain an
injunction to restrain you from any threatened or actual activities in violation
of any such covenants. You hereby consent and agree that temporary and permanent
injunctive relief may be granted in any proceedings that might be brought to
enforce any such covenants without the necessity of proof of actual damages, and
in the event the Employer or the Company does apply for such an injunction, you
shall not raise as a defense thereto that the Employer or the Company has an
adequate remedy at law.
For the avoidance of doubt, the termination of this agreement for any reason,
shall not extinguish your obligations specified in these restrictive covenants.


bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]






ALL PARTIES TO THIS AGREEMENT KNOW AND UNDERSTAND THAT THEY HAVE A
CONSTITUTIONAL RIGHT TO A JURY TRIAL. THE PARTIES ACKNOWLEDGE THAT ANY DISPUTE
OR CONTROVERSY THAT MAY ARISE OUT OF THIS AGREEMENT WILL INVOLVE COMPLICATED AND
DIFFICULT FACTUAL AND LEGAL ISSUES.


THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY OF THIS
PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF
THE CONTEMPLATED TRANSACTIONS SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


THE PARTIES INTEND THAT THIS WAIVER OF THE RIGHT TO A JURY TRIAL BE AS BROAD AS
POSSIBLE. BY THEIR SIGNATURES BELOW, THE PARTIES PROMISE, WARRANT AND REPRESENT
THAT THEY WILL NOT PLEAD FOR, REQUEST OR OTHERWISE SEEK TO HAVE A JURY TO
RESOLVE ANY AND ALL DISPUTES THAT MAY ARISE BY, BETWEEN OR AMONG THEM.


You shall be responsible for the payment of all taxes applicable to payments or
benefits received from the Employer or the Company. It is the intent of the
Employer and the Company that the provisions of this agreement and all other
plans and programs sponsored by the Employer and the Company be interpreted to
comply in all respects with Internal Revenue Code Section 409A, however, the
Employer and the Company shall have no liability to you, or any of your
successors or beneficiaries, in the event taxes, penalties or excise taxes may
ultimately be determined to be applicable to any payment or benefit received by
you or your successors or beneficiaries.


The validity, interpretation, and performance of this agreement shall be
governed, interpreted, and construed in accordance with the laws of the State of
Florida without giving effect to the principles of comity or conflicts of laws
thereof.


This letter constitutes the full commitments which have been extended to you and
shall supersede any prior agreements whether oral or written. However, this does
not constitute a contract of employment for any period of time. Should you have
any questions regarding these commitments or your ability to conform to Bloomin’
Brands policies and procedures, please let me know immediately.


By signing this offer, you indicate your acceptance of our offer. Please keep
one original copy of this offer letter for your personal files.










bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]










We look forward to having you join us as a member of our executive team. This
signed offer letter and any accompanying documentation must be returned to
Ashlee Jordan, Director, Executive Compensation.




Sincerely,


/s/ Pablo Brizi


Pablo Brizi
SVP, Chief Human Resources Officer
Bloomin’ Brands, Inc.




I accept the above offer to be employed by Bloomin’ Brands, Inc. and I
understand the terms as set forth above.




/s/ David Schmidt
 
7/29/2016
David Schmidt
 
Date





bloomletterhead.jpg [bloomletterhead.jpg]

--------------------------------------------------------------------------------

blmnlogov3.jpg [blmnlogov3.jpg]








Schedule 1


“Cause” shall be defined as:


1.Your failure to perform the duties required of you in a manner satisfactory to
the Employer, in its sole discretion after the Employer follows the following
procedures: (a) the Employer gives you a written notice (“Notice of Deficiency”)
which shall specify the deficiencies in your performance of duties; (b) you
shall have a period of thirty (30) days, commencing on receipt of the Notice of
Deficiency, in which to cure the deficiencies contained in the Notice of
Deficiency; and (c) in the event you do not cure the deficiencies to the
satisfaction of the Employer, in its sole discretion, within such thirty (30)
day period (or if during such thirty (30) day period the Employer determines
that you are not making reasonable, good faith efforts to cure the deficiencies
to the satisfaction of the Employer), the Employer shall have the right to
immediately terminate your employment for Cause. The provisions of this
paragraph (1) may be invoked by the Employer any number of times and cure of
deficiencies contained in any Notice of Deficiency shall not be construed as a
waiver of this paragraph (1) nor prevent the Employer from issuing any
subsequent Notices of Deficiency; or


2.Any dishonesty by you in the your dealings with the Company, the Employer or
their affiliates; your commission of fraud, negligence in the performance of
your duties; insubordination; willful misconduct; or your conviction (or plea of
guilty or nolo contendere), indictment or charge with respect to, any felony, or
any other crime involving dishonesty or moral turpitude; or


3.Any violation of the restrictive covenants of this agreement or


4.Any violation of any current or future material published policy of the
Employer or its Affiliates (material published policies include, but are not
limited to, the Employer’s discrimination and harassment policy, management
dating policy, responsible alcohol policy, insider trading policy, ethics policy
and security policy); or


5.For all purposes of this Agreement, termination for Cause shall be deemed to
have occurred in the event of the Employee’s resignation when, because of
existing facts and circumstances, subsequent termination for Cause can be
reasonably foreseen.




bloomletterhead.jpg [bloomletterhead.jpg]